PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


David Donald Piney
99900 DD 885 265 RPO CENTRE POINTVANCOUVER, BRITISH COLUMBIA V5T 0E2
CANADA


In re Application of	:
	Piney, David	:	DECISION ON PETITION 
Application No. 13/390,886	:	UNDER 37 CFR 1.136(b) 
Filed:  February 16, 2012	:	FOR EXTENSION OF TIME
For:	AUTOMATED WINDOW ENCLOSURE  	:	


This is a decision on applicant’s petition under 37 CFR 1.136(b) filed November 10, 2021 requesting a one-month extension of time to file a Reply Brief to Examiner’s Answer dated September 22, 2021.  Grant of this extension would allow the Reply Brief to be timely filed on or before December 22, 2021. The Reply Brief was, in fact, filed on December 20, 2021.

The petition is GRANTED.  

Relevant Background
December 08, 2019:  Appeal Brief filed
December 19, 2019:  Notice of Defective Appeal Brief issued
May 19, 2020:  Supplemental Appeal Brief filed (with appropriate extensions of time)
June 02, 2020:  Appeal Brief filed (replacement sections)
September 22, 2021:  Examiner’s Answer to Appeal Brief issued
November 10, 2021:  Instant petition for 1-month extension of time filed including payment of required fee under 37 CFR 1.17(a)
December 20, 2021:  Reply Brief filed by Applicant


Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections

MPEP 1208(I) Reply Briefs and Fee for Forwarding Appeal [R-10.2019], in pertinent part
Under 37 CFR 41.41(a)(1), appellant may file a single reply brief as a matter of right within the later of two months from the date of either the examiner’s answer, or a decision refusing to grant a petition under 37 CFR 1.181  to designate a new ground of rejection in an examiner’s answer. Extensions of time to file the reply brief may be granted pursuant to 37 CFR 1.136(b)  (for patent applications) or 1.550(c)  (for ex parte reexamination proceedings). Extensions of time under 37 CFR 1.136(a)  are not permitted. Normally, appellant is not required to file a reply brief to respond to an examiner’s answer, and if appellant does not file a reply brief within the two month period of time, the application will be forwarded to the Board for decision on the appeal.

37 CFR 1.136(b)  Extensions of time (hereinafter “Rule 136(b)”)
 (b) When a reply cannot be filed within the time period set for such reply and the provisions of paragraph (a) of this section are not available, the period for reply will be extended only for sufficient cause and for a reasonable time specified. Any request for an extension of time under this paragraph must be filed on or before the day on which such reply is due, but the mere filing of such a request will not effect any extension under this paragraph. In no situation can any extension carry the date on which reply is due beyond the maximum time period set by statute. Any request under this paragraph must be accompanied by the petition fee set forth in § 1.17(g).

This is a decision on applicant’s petition for a one month extension of time to complete Applicant’s Reply to the Examiner’s Answer dated September 22, 2021.  
Absent a granted one-month extension of time, petitioner’s Reply Brief would have been timely filed only if received by the Office on or before November 22, 2021.  As indicated above, the Examiner’s Answer was issued on September 22, 2021, triggering a two-month deadline for petitioner to timely file its Reply Brief.  See MPEP 1208(I).  Nevertheless, that section of the MPEP makes provision for extensions of time under some circumstances.  To that end, MPEP 1208(I) states that “[e]xtensions of time to file the reply brief may be granted pursuant to 37 CFR 1.136(b) (for patent applications) . . . .”  MPEP 1208(I).  
Rule 136(b) states that “the period for reply will be extended only for sufficient cause and for a reasonable time specified” and requires that the petition “must be accompanied by the petition fee set forth in 1.17(g).”  See 37 CFR 1.136(b) (emphasis added).  The petitioner did include the petition fee.  Regarding sufficient cause and reasonable time period, Petitioner provides a narrative of relevant facts regarding technical, computer and mechanical problems that he experienced that allegedly hindered the timely filing of the Reply Brief.  Petitioner did, in fact, 
For the reasons provided above, Petitioner’s request is hereby GRANTED.  

Questions concerning this decision should be referred to Claude Brown, Quality Assurance Specialist, at (571) 270-5924.





/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        


____________________________
Wendy Garber, Director
Patent Technology Center 3600
(571)-272-5150

cjb:  01/31/2022